Civil action to recover damages for alleged breach of building contract.
From verdict for the plaintiff, awarding damages in the sum of $5,000.00 and judgment thereon, the defendant, Interstate Construction Company, appeals, assigning errors.
The appeal presents a question of evidence and a number of exceptions to the charge.
The exception to the evidence is without merit, and none of the exceptive assignments of error to the charge can be sustained. The record contains no exception to the inadequacy of the charge on the measure of damages, only exceptions to portions as given which are admittedly correct as far as they go.
In the absence of a more substantial showing, the verdict and judgment will be allowed to stand.
No error. *Page 218